t c summary opinion united_states tax_court vicki jo james petitioner v commissioner of internal revenue respondent docket no 9856-03s filed date steve allen claus for petitioner abbey b garber and adam l flick specially recognized for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be unless otherwise indicated subsequent section references are to the internal_revenue_code in effect at the time the petition was filed entered is not reviewable by any other court and this opinion should not be cited as authority in a final notice_of_determination dated date respondent denied petitioner’s claim for sec_6015 relief from her unpaid and federal_income_tax liabilities in a timely petition filed date petitioner requests this court to review respondent’s determination our jurisdiction to do so is established by sec_6015 see 118_tc_494 and we review respondent’s determination for abuse_of_discretion 114_tc_276 the issue for decision is whether respondent’s failure to relieve petitioner from unpaid federal_income_tax liabilities reported on joint federal_income_tax returns for the years or is for any of those years an abuse_of_discretion background some of the facts have been stipulated and are so found at the time the petition was filed in this case petitioner resided in plainview texas petitioner and tommy j james petitioner’s former spouse had been married for years prior to their divorce in date they have two sons russell blake james born date and tyler martin james born date the children petitioner’s former spouse was a farmer during most of the time he and petitioner were married at trial when asked by her attorney how she was employed during her marriage petitioner described herself as a stay-at-home mom although petitioner did not participate in the farming operations from time to time during their marriage she and her former spouse discussed the family’s financial situation for years prior to petitioner and her former spouse filed joint federal_income_tax returns and fully paid the federal_income_tax liabilities reported on those returns due to financial difficulties apparently caused by the vagaries of crop production things changed in for that year as well as the next the amount of tax shown on the joint_return of petitioner and her spouse was not fully paid with the filing of the return of the dollar_figure liability2 reported on their joint_return only dollar_figure was paid with the return apparently the balance was paid through a series of installment payments made during and on their joint_return they reported a tax_liability of dollar_figure but paid only dollar_figure with that return during a dollar_figure payment was made towards the outstanding tax_liability it appears that this amount does not include the estimated_tax penalty reported on the return as of the date of trial no additional payments on petitioner’s outstanding tax_liability had been made for petitioner and her former spouse initially filed timely separate individual returns the dollar_figure income_tax_liability reported on petitioner’s return remains for the most part unpaid and results almost entirely from reporting her community_property share of her former spouse’s farming income the dollar_figure income_tax_liability reported on the separate return of petitioner’s former spouse was paid in full with the return not surprisingly it appears that petitioner’s domestic and financial situations deteriorated simultaneously as of the close of divorce proceedings had been initiated as noted above petitioner and her former spouse were divorced in date prior to the date that each had filed a separate return the divorce decree including other documents incorporated by reference required petitioner and her former spouse to file separate federal_income_tax returns and presumably that is why they did so other relevant provisions of the divorce decree obligate petitioner’s former spouse to pay to petitioner dollar_figure per month in child_support award the marital residence to petitioner assign the liability for the mortgage and real_estate_taxes on the marital residence to petitioner’s former spouse provide that petitioner’s former spouse will under conditions described pay a portion of petitioner’s federal_income_tax liability and in order to equalize the division of marital property require petitioner’s former spouse to sign a dollar_figure interest-bearing secured vendor’s lien note the note payable to petitioner in monthly installments of dollar_figure plus annual balloon payments of dollar_figure during which petitioner’s former spouse described as a good crop year he made payments to or on behalf of petitioner as required by the divorce decree starting in and continuing into petitioner’s former spouse failed to make all of the required_payments on the note failed to keep his child_support_obligations current and failed to make all of the mortgage payments on the marital residence as of the close of petitioner’s former spouse was no longer engaged in farming in date he initiated a bankruptcy proceeding it appears that after the bankruptcy proceeding was commenced petitioner received payments of dollar_figure and dollar_figure from her former spouse the purpose s or specific date s of the payments cannot be determined from the record following her divorce petitioner sold the marital residence and in sequence purchased resided in and sold two other residences she also graduated from a private college and began employment as a nurse the children lived with petitioner following her divorce when each of her sons reached the requisite age for a driver’s license she purchased a car for him the specific dates for the above occurrences cannot be determined and it is not clear whether the events occurred before or after petitioner made her request for sec_6015 relief petitioner’s request for sec_6015 relief is dated date it was received by respondent on date in her request petitioner seeks only equitable relief from income_tax liabilities for the years and between the dates that petitioner’s request for sec_6015 relief was submitted and date petitioner and her former spouse filed a joint federal_income_tax return the portion of the unpaid income_tax reported on the joint_return closely approximates petitioner’s then-outstanding income_tax_liability resulting from her separate_return in a final notice dated date respondent denied petitioner’s request for relief for all years respondent’s determination was reconsidered and upheld by respondent’s appeals_office on date after the petition in this case was filed the parties have ignored the fact that at the time her request for sec_6015 relief was made her income_tax_liability did not result from a joint federal_income_tax return see 119_tc_191 and we do likewise discussion in general sec_6013 allows spouses to elect to file a joint federal_income_tax return even though one has neither income nor deductions subject_to various conditions and limitations the election is available even after an individual return has been filed by one or both of the spouses sec_6013 if for any year spouses elect to file a joint_return then each spouse is charged with the knowledge of the information reported on the return and each spouse is jointly and severally liable for the entire tax due for that year sec_6013 butler v commissioner t c pincite subject_to various conditions and in a variety of ways an individual who has made a joint_return may elect to seek relief from the joint_and_several_liability arising from that joint_return sec_6015 in this case petitioner seeks relief from liabilities reported on the and joint returns that she filed with her former spouse consequently she is entitled to relief only as provided in sec_6015 which allows relief from joint_and_several_liability if it is inequitable to hold the individual liable for any unpaid tax and the individual is not entitled to relief under other provisions of sec_6015 sec_6015 120_tc_137 we review the commissioner’s determination to deny sec_6015 equitable relief using an abuse_of_discretion standard and defer to the commissioner’s determination unless it is arbitrary capricious or without sound basis in fact 118_tc_106 affd 353_f3d_1181 10th cir for each year here relevant petitioner bears the burden of proving that respondent’s denial of her request for sec_6015 relief is an abuse_of_discretion washington v commissioner supra pincite jonson v commissioner supra pincite as required by sec_6015 the commissioner has prescribed procedures and factors internal_revenue_service employees use to determine whether a spouse qualifies for relief under that subsection at the time that petitioner requested relief under sec_6015 those procedures were set forth in revproc_2000_15 2000_1_cb_447 subsequent modification of these procedures by revproc_2003_61 2003_32_irb_296 does not affect the resolution of this case certain threshold conditions must be satisfied before the commissioner will consider a request for relief under sec_6015 see revproc_2000_15 sec_4 c b pincite respondent agrees that petitioner satisfies these threshold conditions for each year here under consideration and we focus our attention on other parts of the controlling revenue_procedure revproc_2000_15 sec_4 c b pincite describes the circumstances under which the commissioner will ordinarily grant equitable relief in cases where a liability reported on a joint_return is unpaid these elements are a at the time relief is requested the requesting spouse is no longer married to or is legally_separated from the nonrequesting spouse b at the time the return was signed the requesting spouse had no knowledge or reason to know that the tax would not be paid the requesting spouse must establish that it was reasonable for the requesting spouse to believe that the nonrequesting spouse would pay the reported liability and c the requesting spouse will suffer economic hardship if relief is not granted revproc_2000_15 sec_4 c b pincite respondent acknowledges that petitioner satisfies the first requirement but argues that petitioner does not qualify for relief under sec dollar_figure of the revenue_procedure because she knew or had reason to know that the liabilities reported on the joint returns for through would not be paid at the times that she signed those returns and has not demonstrated that she would suffer economic hardship if relief is not granted we agree with respondent on both points although petitioner did not participate in the family farming operation she was aware of the family’s financial situation she was aware that her former spouse was having trouble satisfying his then-current financial obligations when she signed the and returns and she certainly was aware of her former spouse’s dire financial situation when she signed the return the timing of the events strongly suggests that the return was filed for the sole purpose of allowing her to seek sec_6015 relief from a federal_income_tax liability originally reported on a separate_return as to her economic hardship we take into account as did respondent that she was awarded substantial property in the divorce proceeding and it was her choice to expend some of the moneys received on expenses other than her outstanding federal_income_tax liabilities to the extent that she experienced or is experiencing economic hardship that hardship is brought about more by her own decisions than respondent’s refusal to grant sec_6015 relief as in this case if the requesting spouse satisfies the threshold conditions of revproc_2000_15 sec_4 but does not qualify for relief under revproc_2000_15 sec_4 the commissioner looks to revproc_2000_15 sec_4 c b pincite to determine whether the taxpayer should be granted equitable relief section dollar_figure of the revenue_procedure provides a partial list of positive and negative factors that the commissioner is to take into account when considering whether to grant an individual full or partial equitable relief under sec_6015 as that section makes clear no single factor is to be determinative in any particular case--all factors are to be considered and weighed appropriately and the list of factors is not intended to be exhaustive we see little point in listing and discussing each factor set forth in section dollar_figure of the revenue_procedure respondent has adequately done so in his supporting statement denying petitioner’s request for sec_6015 relief suffice it to say that respondent has considered each and every one of the factors listed in section dollar_figure of the revenue_procedure although we might not entirely agree with respondent’s conclusion with respect to each we cannot say that respondent’s determination to deny petitioner’s request for sec_6015 relief for any year in issue is an abuse_of_discretion reviewed and adopted as the report of the small tax_division to reflect the foregoing entered for respondent decision will be
